DETAILED ACTION

Response to Amendments and Arguments
Regarding the objection to the title, applicant presented a new title in a response filed on 03/11/2021. The new title has been accepted.

Regarding the obviousness type double patenting rejection, applicant filed a terminal disclaimer on 03/16/2021. The double patenting rejection has been withdrawn. 

Regarding the rejection under 35 U.S.C. §112(b), in an amendment filed on 03/11/2021, applicant amended independent claims 1, 5 and 9 to address the issues. Applicant also provided arguments (Remarks, pages 11-13) to clarify the claimed invention. The examiner agreed the amendment / arguments resolve the issues. The rejection under §112(b) has been withdrawn.
 
Regarding the rejection under 35 U.S.C. §103, applicant amended all independent claims by incorporating limitations from an indicated allowable dependent claim. The newly added dependent claims 13-23 further limit corresponding independent claims. When considering all limitations recited in an independent claim, the claimed invention would be sufficient to distinguish with prior art of the record. The rejection under §103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 11, 13-23 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659